Case 1:20-cv-21093-FAM Document 5 Entered on FLSD Docket 05/11/2020 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


 OTC PHARMACEUTICAL PRODUCTS, INC.,
 a Florida Corporation,                                       Case No.: 1:20-cv-21093-FAM

        Plaintiff,
 v.
 CENTRAL FREIGHT LINES, INC.,
 a foreign corporation,

       Defendant.
 ___________________________________________/
                         ANSWER AND AFFIRMATIVE DEFENSES
        CENTRAL FREIGHT LINES, a foreign corporation, by and through undersigned counsel,

 serves its answer and affirmative defenses to Plaintiff’s Complaint for Damages, (the “Complaint”)

 by like numbered paragraphs as follows:

        1. Without knowledge, therefore denied.

        2. Admitted for jurisdictional purposes only.

        3. Admitted for jurisdictional purposes only. Defendant denies Plaintiff is entitled to any

            damages whatsoever.

        4. Admitted.

        5. Admitted for venue purposes only. Defendant denies that there were any acts or

            omissions giving rise to plaintiff’s alleged claim.

        6. Admitted for venue purposes only. Defendant denies the remaining allegations

            contained in paragraph 6 of plaintiff’s complaint.

        7. Denied.

        8. Without knowledge, therefore denied.

                                        GENERAL ALLEGATIONS
Case 1:20-cv-21093-FAM Document 5 Entered on FLSD Docket 05/11/2020 Page 2 of 5




       9. Without knowledge, therefore denied.

       10. Admitted.

       11. Without knowledge, therefore denied.

       12. Without knowledge, therefore denied.

       13. Without knowledge, therefore denied.

       14. Without knowledge, therefore denied.

       15. The document attached as Exhibit “B” to the complaint speaks for itself. The remaining

          allegations in paragraph 15 of the complaint are denied.

       16. Without knowledge, therefore denied.

       17. Denied.

       18. Without knowledge, therefore denied.

       19. Without knowledge, therefore denied.

       20. The document attached to the Complaint as Exhibit “C” speaks for itself. The

          remaining allegations in paragraph 20 of the complaint are denied.

       21. The document attached to the Complaint as Exhibit “C” speaks for itself. The

          remaining allegations in paragraph 21 of the complaint are denied.

       22. Denied.

       23. Without knowledge, therefore denied.

       24. The document attached to the Complaint as Exhibit “D” speaks for itself. The

          remaining allegations in paragraph 24 of the complaint are denied.

       25. Denied.

       26. Without knowledge, therefore denied.

       27. Denied.
Case 1:20-cv-21093-FAM Document 5 Entered on FLSD Docket 05/11/2020 Page 3 of 5




       28. Admitted there was communication about the Claim. The remaining allegations in

          paragraph 28 of the complaint are denied.

       29. Admitted that Defendant and OTC agreed to a settlement amount of $5,950.14. The

          remaining allegations in paragraph 29 are denied.

       30. Admitted.

       31. Denied.

       32. Denied.

       33. The statute speaks for itself. The remaining allegations in paragraph 33 are denied.

       34. Denied.

          COUNT I – STRICT LIABILITY FOR LOSS OF SHIPMENT PURSUANT TO
          THE CARMACK AMENDMENT [49 U.S.C.§ 14706]

       35. Defendant adopts and incorporates its answers to paragraphs 1 through 34 above as if

          set forth fully herein.

       36. The statute speaks for itself. The remaining allegations contained in paragraph 36 of

          the complaint are denied.

       37. The document speaks for itself. The remaining allegations contained in paragraph 37

          of the complaint are denied.

       38. Denied.

       39. The document attached to the complaint as Exhibit “D” speaks for itself. The remaining

          allegations in paragraph 39 of the complaint are denied.

       40. Denied.

       41. Denied.

       42. The statute speaks for itself. The remaining allegations in paragraph 42 of the complaint

          are denied.
Case 1:20-cv-21093-FAM Document 5 Entered on FLSD Docket 05/11/2020 Page 4 of 5




        WHEREFORE, having answered plaintiff’s complaint, defendant requests plaintiff’s

        complaint be dismissed in its entirety and plaintiff take nothing; and prays for such other

        and further relief as the Court deems just and proper.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

        Plaintiff fails to state a claim upon which relief may be granted.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff has failed to mitigate damages. To the extent Plaintiff has failed to so mitigate

 damages, Plaintiff is barred and estopped from recovering damages from Defendant.

                               THIRD AFFIRMATIVE DEFENSE

        Pursuant to the holdings in Fabre v. Marin, 623 So.2d 1182 (Fla. 1993); Nash v. Wells

 Fargo Guard Services, 678 So.2d 1262 (Fla. 1996) and E.H.P. Corp. v. Cousin, 654 So.2d 976

 (Fla. 2d DCA 1995), Defendants expressly assert a "Fabre” defense regarding unknown entities

 and expressly reserves its right to amend and list these unknown entities as third parties if any are

 determined, as a result of discovery and investigation, to be responsible for the Plaintiff’s alleged

 injuries and/or damages. If these other parties are determined to be liable to the Plaintiff,

 Defendants are entitled to the benefit of §§ 768.31 and/or 768.81, Florida Statues, and case law

 thereunder, with respect to the comparative fault and apportionment of damages between the

 Plaintiff and such others and to contribution among joint tortfeasors and/or such others that may

 be discovered and/or realized as a result of ongoing discovery and investigation. It may be

 determined that the acts of these other parties constituted a sufficient and independent intervening

 cause as to any acts or omissions on the part of Defendants and the acts of these other parties may

 be held to be beyond the foresight of a reasonably prudent person.
Case 1:20-cv-21093-FAM Document 5 Entered on FLSD Docket 05/11/2020 Page 5 of 5




                              FOURTH AFFIRMATIVE DEFENSE

                Plaintiff’s damages, if any, are limited to the amount referenced on Defendant’s

        tariff for this cargo. Specifically, this plaintiff’s cargo is classified as 57300 pursuant to the

        National Motor Freight Classification, Class 60, for which losses, if any are paid at $3.00

        per pound. To the extend plaintiff seeks damages in excess of the published tariff, plaintiff

        is not entitled to such damages.

                                FIFTH AFFIRMATIVE DEFENSE

                The Bill of Lading No. 50122229401 states that there is a liability limitation for

        loss or damage to the shipment which may be applicable pursuant to 49 USC

        14706(c)(1)(A) and (B). Plaintiffs were on notice of the liability limitation.



                                                Respectfully Submitted,

                                                KRISTI NEHER DAVISSON, PLLC

                                                /s/ Kristi Neher Davisson
                                                Kristi Neher Davisson
                                                kdavisson@kndlawfirm.com
                                                Florida Bar No. 152382
                                                1110 N. Florida Avenue
                                                Tampa, FL 33602
                                                (813) 786-6979
                                                Counsel for Defendant



                                 CERTIFICATE OF SERVICE
        I certify that on May 11, 2020, the foregoing document was electronically filed with
 the Clerk of the Court using the CM/ECF system which will send notification of such filing
 to the following:

        Adam J. Steinberg, Esq.
                                                                 s/ Kristi Neher Davisson
